DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Tittle
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	There are NO method claims appear in this application.  Please, revise.
The following title is suggested: A WAFER TYPE SENSOR UNIT.
Abstract
The abstract of the disclosure is objected to because:
In lines 2, 4, and 6-7, the term of “may or may be” is not understood because the term “may or may be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because:
Electronic elements (20), see para-0031, defined in a specification not show in any figures of the drawings.
A wiring, see para-0031 does not show in the drawings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 11-15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Ye et al. (U.S. Patent 7,053,355) hereafter Ye.

a circuit board (118); and
an electronic element including a sensor (106) installed on the circuit board (118),
wherein the electronic element (106) is disposed on the circuit board such that a center of gravity of the wafer-type sensor unit is provided to a center part (figure 3D is best figure) of the sensor unit.
As to claim 2, Ye discloses the electronic element includes: a power supply unit (110); and a signal processing unit (108) configured to process a signal on the circuit board.
As to claims 3-4, Ye further comprising: one or more dummy elements (dummy components i.e. 114, 116) installed on the circuit board, the one or more dummy elements (114, 116) are elements having a specific weight.
As to claims 5-6, Ye discloses a wiring is not connected to the one or more dummy elements (114, 116), or the elements having the specific weight are made of one of resin, ceramic, and carbon as a raw material (see column 1, line 15+).
As to claim 7, Ye discloses the one or more dummy elements (114, 116) are disposed on the circuit board (118) such that the center of gravity of the wafer-type sensor unit in which the one or more dummy elements are arranged is provided to the center part of the sensor unit.
As to claim 11, Ye discloses a wafer-type sensor unit (102) as shown in figures 3A-3D) comprising:

an electronic element including a sensor (106) installed on the circuit board; and
one or more dummy elements (114, 116) installed on the circuit board,
wherein the electronic element (106) and the one or more dummy elements (114, 116) are arranged and provided such that a center of gravity of the wafer-type sensor unit is provided to a center part of the sensor unit.
As to claims 12-13, Ye discloses the electronic element includes: a power supply unit (110); and a signal processing unit (108) configured to process a signal on the circuit board, and the one or more dummy elements are elements having a specific weight.
As to claims 14-15, Ye discloses a wiring is not connected to the one or more dummy elements (114, 116), or the elements having the specific weight are made of one of resin, ceramic, and carbon as a raw material (see column 1, lines 15+).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/           Primary Examiner, Art Unit 2848